In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-489 CR

 ______________________

 
DAVID EARL FLOWERS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 95122




MEMORANDUM OPINION

	On September 18, 2007, the trial court sentenced David Earl Flowers on a conviction
for burglary of a habitation.  Flowers filed a notice of appeal on September 27, 2007.  The
trial court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On October 2, 2007, we notified the parties that we would dismiss the appeal  unless
the trial court filed an amended certification within thirty days of the date of the notice and
made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 DAVID GAULTNEY
 Justice	

Opinion Delivered November 28, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.